DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Response to Amendment
Applicants’ amendment filed 1/18/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Final Office Action mailed on 10/18/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, subject to the Examiner’s Amendment detailed below, this application is hereby allowed.  



EXAMINER’S AMENDMENT
 
Claims 12-20 are hereby amended as follows:
--------------------------------Claims 12-20 are hereby canceled-----------------------------
 

Allowable Subject Matter
Claims 8, 10 and 11 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a fourth contact, located between the first substrate and the second substrate and not in contact with the first substrate and the second substrate, wherein the third contact at least partially physically contacts with the first contact and the second contact, the fourth contact surrounds the first contact, the second contact and the third contact and physically contacts a portion of a side surface of the first contact, a portion  of a side surface of the second contact and the third contact, and the first substrate and the second substrate are electrically connected with each other at least through the first contact, the second contact, and the third contact, wherein the third contact is composed of a material different from each of a material forming the first contact, a material forming the second contact, and a material forming the fourth contact, and the third contact is composed of a low-temperature bonding metal with a melting point below 200°C, as recited in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898